Order filed, May 02, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00315-CV
                                 ____________

           WALTER P. MOORE & ASSOCIATES, INC., Appellant

                                         V.

KENNEDY ASSOCIATES/ARCHITECTS, INC. D/B/A KAI DESIGN AND
    BUILD; KAI CONSTRUCTION SERVICES, LLC D/B/A KAI
CONSTRUCTION, A MISSOURI LIMITED LIABILITY CORPORATION;
      AND KAI ALLIANCE, LC D/B/A KAI TEXAS, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-45414


                                     ORDER

      The reporter’s record in this case was due April 24, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Cynthia Berry, the substitute court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM